Title: To Thomas Jefferson from John Bondfield, 20 August 1785
From: Bondfield, John
To: Jefferson, Thomas



Sir
Bordeaux 20 Aug 1785

A Ship arrived yesterday from New Orleans. The Captain deliverd me the inclosed to you addrest.
The Spaniards appear intent to whatever may tend to encrease their population. The province of Louisiana yeilds very rich produce. The two Cargoes arrived here will amount to two Millions Livres in furrs and Indigo. Their population in Spaniards, french and English amounts to Twenty eight Thousand. Considerable Imports of Negros have been made this year. The Ideas of the Passengers, inhabitants at New Orleans, fix the boundaries of the United States at Point Coupée or 31° degres, that the entrance of the River belongs exclusively to Spain. We are without any interesting commercial intelligence from America. Our conections are very contracted. With due respect I have the honor to be Sir your most Obed Hum Serv,

John Bondfield

 